676 S.E.2d 899 (2009)
Robert H. ALPHIN, Employee
v.
TART L.P. GAS COMPANY, Employer.
Aetna Life & Casualty Company, Carrier.
No. 480P08.
Supreme Court of North Carolina.
April 30, 2009.
Brenton D. Adams, Dunn, for Alphin.
Jeffrey A. Doyle, Susan J. Vanderweert, Raleigh, for Gas Co., et al.
Prior report: ___ N.C.App. ___, 666 S.E.2d 160.

ORDER
Upon consideration of the conditional petition filed on the 31st day of October 2008 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 30th day of April 2009."